In an action to recover for damage to property, the defendant appeals from an order of the Supreme Court, Westchester County (Rosato, J.), entered June 11, 1996, which denied its motion to (1) direct the plaintiff to produce a certain toaster oven for inspection by an expert, and (2) allow the defendant’s expert to inspect certain premises relative to the cause and origin of fire damage sustained at that location.
Ordered that the order is affirmed, with costs.
It was not an improper exercise of discretion for the Supreme Court to have denied further discovery after the lapse of considerable time. Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.